DETAILED ACTION

Specification
The specification is objected to because the polymer structure referred to as an ether-thiourea linear polymer in paragraph 0027 on page 7 is not an ether-thiourea polymer.
	One of ordinary skill in the art would understand a ether-thiourea polymer as one having a thiourea linkage, i.e. -NH-C(S)-NH-, as seen in the ether thiourea polymers depicted in paragraph 0026 and Yanagisawa et al.  By contrast, the polymer illustrated in paragraph 0027 has a urea linkage (i.e. -NH-C(O)-NH-) and not a thiourea linkage.  Therefore it is an ether-urea linear polymer and not an ether-thiourea linear polymer.  Even the abbreviation used in paragraph 0027 - UEG - appears to acknowledge that the structure is that of a ether-urea polymer, particularly in contrast to the abbreviation TUEG used in paragraph 0026.  Furthermore, the polymer structure illustrated in paragraph 0027 has the same structure as the poly(ether-urea) polymer depicted in Figure 1A of Yanagisawa et al.  Replacing "ether-thiourea polymer material" in paragraph 0025 with "ether-thiourea linear polymer material" does not address this issue.

Allowable Subject Matter
Claims 1, 2, 6-10, and 14-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter.
	The invention as claimed is directed to a flexible cover plate (as well as a display module and display device comprising the flexible cover plate) comprising a display area and a non-display area surrounding the display area.  The flexible cover plate further comprises a base layer, a hard coating layer on the base layer, and a cover layer on the side of the hard coating layer away from the base layer.  The cover layer has a multi-layer film structure in which at least two layers of film are laminated, a thickness of 5 m, and is made of a linear organic polymer having a hydrogen bond crosslink network.
	Oh et al. represent the closest prior art.  However, Oh et al. do not teach the use of a multi-layer cover layer having a thickness of 5 m made of a linear organic polymer having a hydrogen bond crosslink network.  Moreover, the examiner agrees with the applicant (see the first three paragraphs on page 16 of the reply filed 11 May 2022) that Oh et al. cannot be said to fairly suggest the use of such a cover layer to one of ordinary skill in the art.  While the lower limit of "about 20 m" for the thickness range of the self-healing layer in Oh et al., corresponding to the cover layer of the instant claims, suggests that thicknesses below 20 m could be used, the examiner agrees that this would not motivate one of ordinary skill to self-healing layers having a thickness that is four times smaller than the lower limit disclosed by Oh et al.

Conclusion
This application is in condition for allowance except for the formal matter in paragraph 0027 of the specification as set forth above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached on 571 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787